As filed with the Securities and Exchange Commission on March , 2012 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INNER CITY VENTURES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) 27-0876272 (IRS Employer Identification No.) 5553 Rising Sun Avenue, Suite 101 Philadelphia, PA, 19120 Telephone: 215-457-3000 (Address and telephone number of registrant's principal executive offices) Fernando Suarez, President Inner City Ventures, Inc., 5553 Rising Sun Avenue, Suite 101 Telephone: 215-457-3000 (Name, address and telephone number of agent for service) Copies of all communications to: Henri Marcial, Esq. Marcial & Associates, LLC 1lvd., Suite 200 Philadelphia, PA 19102 Telephone: 215.854.6415 Fax: 215.569.0216 Table of Contents Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 (the “Act”), check the following box. x If this Form is filed to register additional securities for an Offering pursuant to Rule 462(b) under the Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same Offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same Offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same Offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Proposed Proposed Amount Title Amount Maximum Maximum Of Of Securities to be Offering Price Aggregate Registration To be Registered Registered Per Share Offering Price (1) Fee (1)(2) Common Stock(1) $ $ $ Par value $0.0001 Per share Estimated pursuant to Rule 457(o) under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. Previously paid. This is an initial Offering and no current trading market exists for our common stock. The price paid for the currently issued and outstanding common stock was valued at $ per share. Estimated solely for purposes of calculating the registration fee Pursuant to Rule 457. There is no current market for Registrant’s securities. Although Registrant's common stock has a par value of $0.0001, Registrant has valued the common stock in good faith and for the purposes of the registration fee, based on $2.50 per share.In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of Shares registered shall automatically be increased to cover the additional Shares of common stock issuable pursuant to Rule 416 under the Act. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SUCH SECTION 8(A), MAY DETERMINE. Table of Contents PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED , 2012 The information in this preliminary Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary Prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Prospectus INNER CITY VENTURES, INC. Shares of Common Stock 230,000 minimum – 2,400,000 Maximum This is the initial public offering of stock by Inner City Ventures, Inc. Before this Offering, there has been no public market for shares of our common stock (“Shares”) and we can offer no assurance that a trading market will develop following completion of this Offering.This Offering begins on the effective date of this Registration Statement and is set forth below as “The date of this Prospectus is” and will terminate 180 days later on, 2013, unless extended for an additional 90 days by the Board of Directors (the “Offering Period”), or on the date the maximum number of Shares are sold, which ever date is earlier. We are offering up to 2,400,000 Shares in a direct public Offering, without involvement of underwriters or broker/dealers, on a “230,000 Share minimum, 2,400,000 Share maximum” basis (the “Offering”). The Offering price is $2.50 per Share. If 230,000 Shares are not sold within the Offering Period, all money received will be promptly returned to you with interest and without deduction of any kind. The Securities Exchange Commission (“SEC”) staff generally defines “promptly” as a period of up to three days. We will return your funds by cashier’s check sent by Priority Mail on the day following the end of the Offering Period. If at least 230,000 Shares are sold within the Offering Period, all money received will be retained and there will be no refund. Funds will be held in a separate account at Citizens Bank, 1515 Market Street, Philadelphia, PA 19102, telephone, (215) 854-6415.Sold Shares are deemed to be Shares which have been paid for with collected funds prior to expiration of the Offering Period. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account. It is merely a separate interest bearing savings account under our control where we have segregated your funds. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible a creditor could attach your subscription and preclude or delay return of money to you. If that happens, you may lose your investment even if we do not raise the minimum proceeds in this Offering. Investors are required to purchase a minimum of 2,000 Shares ($5,000) although we may accept subscriptions for a lesser number of Shares in management’s discretion. Shares will be sold by our officers and directors, none of whom will receive commissions for selling Shares on our behalf.Inner City Ventures, Inc. is a development stage start-up company with no current operations.An investment in the Shares offered involves a high degree of risk.You should purchase Shares only if you can afford a complete loss of your investment. INVESTING IN OUR SHARES INVOLVES RISKS.BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, IN PARTICULAR, THE RISK FACTORS SECTION, BEGINNING ON . Our auditors have issued a going concern opinion. We have not generated any revenues and none are anticipated until we complete development of our first Product Distribution Center (See “Business of Our Company” starting at page 15). There is substantial doubt that we can continue as an on-going business for the next 12 months unless we obtain additional capital. We believe that our first Product Distribution Center will be in operations within 60 days after completion of the minimum Offering and release of the proceeds therefrom. Accordingly, until that time, we must raise cash from sources other than operations. Our only source for cash at this time is investments by others in our Company or loans from Management. We must raise cash to implement our project and begin operations. We do not expect to begin operations until we raise money from this Offering. Offering Price Expenses Proceeds to Us Per Share - Minimum $ $ $ Per Share – Maximum $ $ $ Minimum $ $ $ Maximum $ $ $ Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is . Table of Contents TABLE OF CONTENTS Summary of Our Offering 6 Our Company 6 Blank Check Issue 7 The Offering 7 Selected Summary Financial Data 8 Risk Factors 9 Risks Associated With Our Company 9 Risks Associated With This Offering 13 Business of Our Company 16 General 16 The Product Distribution Center 16 Benefits to Member Markets 18 Competition 19 Use of Proceeds 19 Determination of Offering Price 21 Dividend Policy 21 Dilution of The Price You Pay For Your Shares 22 Directors, Executive Officers, Promoters and Control Persons 24 Directors and Executive Officers 24 Audit Committee and Financial Experts 26 Code of Ethics 26 Potential Conflicts of Interest 26 Boards Role in Risk Oversight 26 Director’s Independence 27 Involement in Certain Legal Proceedings 27 Section 16(A) Beneficial Ownership Reporting Compliance 27 Employment Agreements 27 Executive Compensation 27 Security Ownership of Certain Beneficial Owners and Management 30 Management’s Discussion and Analysis of Financial Condition or Plan of Operation 31 Overview 31 Plan of Operation 31 Limited Operating History; Need For Additional Capital 32 Going Concern Issue 33 Quantitative and Qualitative Disclosure About Market Risks 33 Analysis of Financial Condition 33 Off Balance Sheet Arrangements 33 Inflation 33 Revenue Recognition 34 Other 34 Results of Operations 34 Liquidity And Capital Resources 34 Plan of Distribution 35 Shares in The Offering Will Be Sold By Our Officers And Directors 35 Terms of The Offering 36 Deposit of Offering Proceeds 36 Procedures And Requirements For Subscription 36 Right To Reject Subscriptions 36 Market For Common Equity And Related Stockholder Matters 37 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 39 Description of Securities 39 Indemnification for Securities Act Liabilities 40 Interest of Named Experts and Counsel 40 Legal Matters 41 Available Information 41 Financial Statements F-1 4 Table of Contents You may rely only on the information contained in this Prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the Shares offered by this Prospectus. This Prospectus does not constitute an offer to sell or solicitation of an offer to buy Shares in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this Prospectus nor any sale made in connection with this Prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this Prospectus or that the information contained by reference to this Prospectus is correct as of any time after its date. Dealer Prospectus Delivery Obligation Until (90 days after the effective date of this Prospectus), all dealers that effect transactions in these securities, whether or not participating in this Offering, may be required to deliver a Prospectus. This is in addition to the dealers’ obligation to deliver a Prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. A Cautionary Note on Forward-Looking Statements This Prospectus contains forward-looking statements which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Subscription Information Subscribers purchasing Shares should make checks payable to “Citizens Bank, for the account of Inner City Ventures, Inc.”Subscribers should also complete a Subscription Agreement, the form of which is attached as Appendix 10.1 to this Prospectus.Additional copies of the Subscription Agreement may be obtained by writing or calling the Company at its office: Telephone 215-457-3000. 5 Table of Contents SUMMARY OF OUR OFFERING You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus. Unless the context otherwise denotes, references to "we," "us," "our," the "Company" and "ICV" refer to Inner City Ventures, Inc. Our Company We were incorporated in Delaware on June 24, 2009.We are a development stage company without revenues or operations.Since our incorporation we have been engaged in the preparation of our business plan, conducting market and demographic research relating to our business model and our initial target market, completion of a private placement of our securities in order to pay costs associated with the foregoing, pay staff salaries and consulting and professional fees in connection with our operations to date, and the costs associated with the preparation and filing of our Registration Statement, of which this Prospectus forms a part. Our initial business concept is to create a wholesale product distribution center to cater to the needs of small independent markets in inner city neighborhoods. Our initial target market will be Philadelphia where we plan to establish up to 3 such distribution centers to service our target market in Philadelphia.In essence, we plan to operate in the same manner as a “member-based” buying cooperative that will pass on to these small local markets a portion of the cost savings that we expect to realize from large volume purchasing from major product distributors and manufacturers.Currently, on average, these markets purchase between $25,000 and $45,000 each in various products each month, and are forced to pay much higher prices than large supermarkets since they cannot command the volume discounts that come with more substantial purchasing from major distributors and manufacturers.As our “membership” grows our buying power will increase and we expect to realize increased discounts which will ultimately translate to lower prices for these local markets, lower prices to their customers and increased profits to these local businesses. We will require the proceeds from this Offering in order to implement our business plan and develop commercial operations.See “Business of Our Company” and “Use of Proceeds.” However, as our Directors and Officers have no experience in operating a company that distributes consumer-related products we can only confirm the expected results and anticipated savings to our customers by establishing the initial distribution center as discussed in this Prospectus. Once that is accomplished, we believe that the products we sell to the small ethnic markets that will be our primary customers will result in cost savings to these customers of up to 5% compared to their current product costs. Until our initial distribution center is established and we know the actual buying volumes we will have, and the actual operating costs we will incur, we cannot confirm our ability to offer such savings to our customers.See, “Risk Factors.” As we prove the economic viability of our business model we plan to expand to other large urban areas that have significant ethnic populations serviced by small, local, independent markets.Based upon our research to date, we believe this model will be suitable for virtually any urban area with a similar concentration of lower income, ethnic populations in an inner city environment. Currently our President devotes approximately 20 hours a week to the business of our Company.The administrative office of the Company is currently located at the premises of our President, Fernando Suarez, which he provides to us on a rent free basis at 5553 Rising Sun Avenue, Philadelphia, PA 19120. We plan to use these offices until we require larger space. Our fiscal year end is December 31. Our registered agent for service of process is the Agents for Delaware Corporations, Inc., located at 15 Loockerman St., Dover DE 19904. 6 Table of Contents Blank Check Issue Although we are not a blank check corporation, we will have substantial discretion in the allocation of a large portion of the proceeds from this Offering, if the maximum number of Shares is sold. Section 7(b)(3) of the Act, as amended defines the term “blank check company” to mean, any development stage company that is issuing a penny stock that, “(A) has no specific plan or purpose, or (B) has indicated that its business plan is to merge with an unidentified company or companies.” We have a specific plan and purpose. Our business purpose is to develop a distribution company to offer many of the products sold by small independent markets in the inner city neighborhoods of Philadelphia, PA. In Securities Act Release No. 6932 which adopted rules relating to blank check Offerings, the SEC stated in II DISCUSSION OF THE RULES, A. Scope of Rule 419, that, “Rule 419 does not apply to start-up companies with specific business plans even if operations have not commenced at the time of the Offering.” Further, we have not indicated in any manner whatsoever, that we plan to merge with an unidentified company or companies, nor do we have any plans to merge with an unidentified company or companies. We have no intentions to be acquired or to merge with an operating company, nor do our shareholders, have plans to enter into a change of control or similar transaction or to change our management. The Offering Following is a brief summary of this Offering.Please see the "Plan of Distribution" section for a more detailed description of the terms of the Offering. Securities Being Offered: 2,400,000 Shares, par value $.0001, on a “230,000 Share Minimum, 2,400,000 Share Maximum” basis; Offering Price per Share: $2.50 per Share, with a $5,000 Minimum Subscription; Offering Period: The Shares are being offered for a period not to exceed 180 days, unless extended by our Board of Directors for an additional 90 days; Net Proceeds to Our Company: $575,000, if only the Minimum Offering is sold; $5,850,000 if all the Shares are sold; Use of Proceeds: We intend to use the proceeds to commence our business operations. See “Use of Proceeds”; Number of Shares Outstanding Before the Offering: Number of Shares Outstanding After the Offering: 16,046,148, if only the Minimum Offering is sold; 18,216,148, if all the Shares are sold; None of our Officers or Directors intend to purchase any Shares in this Offering. 7 Table of Contents We currently do not intend to register or qualify our stock in any state other than Pennsylvania, New Jersey, New York and Virginia, or seek coverage in one of the recognized securities manuals. Because the Shares registered hereunder have not been registered for resale under the blue sky laws of any state, and we have no current plans to register or qualify our Shares in any other states, the holders of such Shares and persons who desire to purchase such Shares in any trading market that might develop in the future, should be aware that there may be significant state blue sky restrictions upon the ability of investors to purchase and sell such Shares. In this regard, each state's statutes and regulations must be reviewed before engaging in any securities sales activities in a state to determine what is permitted, or not permitted, in a particular state. Nevertheless, we do intend to file a Form 8-A promptly after this registration statement becomes effective, thereby subjecting our stock registered hereunder to registration under Section 12 of the Securities Exchange Act of 1934 (the “Exchange Act”). Furthermore, even in those states that do not require registration or qualification for the resale of registered securities, such states may require the filing of notices or place additional conditions on the availability of exemptions. Accordingly, since many states continue to restrict the resale of securities that have not been qualified for resale, investors should consider any potential secondary market for our Shares to be a very limited one. This is our initial public Offering and no public market currently exists for our Shares. We can offer no assurance that an active trading market will ever develop for our Shares. The Offering will terminate 180 days after this registration statement is declared effective by the SEC. However, we may extend the Offering for an additional 90 days in our discretion. We are Offering up to 2,400,000 Shares in a direct public Offering, without involvement of underwriters or broker/dealers, on a “230,000 Shares minimum, 2,400,000 Shares maximum” basis. The Offering price is $2.50 per share. If 230,000 Shares are not sold within the Offering Period, all money received by us will be promptly returned to you with interest and without deduction of any kind. The SEC staff generally defines “promptly” as a period of up to three days. We will return your funds to you in the form a cashier’s check sent by Priority Mail on the day following the end of the Offering Period. If at least 230,000 Shares are sold within the Offering Period, all money received will be retained and there will be no refund. Funds will be held in a separate account at Citizens Bank, 1515 Market St., Philadelphia, PA, telephone, (215) 854-6415. Selected Summary Financial Data This table summarizes our operating and balance sheet data as of the periods indicated. You should read this summary financial data in conjunction with "Management’s Discussion and Analysis of Financial Condition”, “Plan of Operation" and our audited financial statements and notes thereto included elsewhere in this Prospectus. As of December 31, 2011 (Audited) As of December 31, 2010 (Audited) Balance Sheet Total Assets $
